Case 2:19-cv-00535-JES-NPM Document 57 Filed 04/24/20 Page 1 of 3 PageID 544



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

PERRY BECKER, individually and
on behalf of all others similarly
situated,

       Plaintiff,

v.                                                      Case No: 2:19-cv-535-FtM-29NPM

PRO CUSTOM SOLAR LLC,

       Defendant.


                                           ORDER

       This matter is before the Court on the Unopposed Motion for Leave to File Under

Seal, filed on April 20, 2020. (Doc. 56). Plaintiff Perry Becker seeks leave to file a motion

to compel discovery and corresponding exhibits under seal. (Id. at 1). Defendant Pro

Custom Solar LLC does not oppose the relief requested. (Id. at 6). Plaintiff claims

Defendant has designated certain documents as confidential and Plaintiff will be including

these documents as exhibits and citing to them extensively in a forthcoming motion to

compel. Plaintiff requests leave to file the motion and exhibits under seal.

       Pursuant to Local Rule 1.09(a):

       Unless filing under seal is authorized by statute, rule, or order, a party
       seeking to file under seal any paper or other matter in any civil case shall
       file and serve a motion, the title of which includes the word’s “Motion to Seal”
       and which includes (i) an identification and description of each proposed for
       sealing; (ii) the reason that filing each item is necessary; (iii) the reason that
       sealing each item is necessary; (iv) the reason that a means other than
       sealing is unavailable or unsatisfactory to preserve the interest advanced
       by the movant in support of the seal; (v) a statement of the proposed
       duration of the seal; and (vi) a memorandum of legal authority supporting
       the seal. The movant shall not file or otherwise tender to the Clerk any item
       proposed for sealing unless the Court has granted the motion required by
       this section.
Case 2:19-cv-00535-JES-NPM Document 57 Filed 04/24/20 Page 2 of 3 PageID 545




M.D. Fla. R. 1.09(a).

       Here, Plaintiff has provided a description of the documents, the reasons the

documents are necessary, the reasons sealing the documents is necessary, the reasons

a means other than sealing is unavailable or unsatisfactory to preserve the interest

advanced by the movant in support of the seal, a statement of the purposed duration of

the seal, and a memorandum of legal authority. Although Plaintiff requests the motion

and exhibits remain under seal until one year after the resolution of any appeals, the Court

determines the proper duration of the seal is for the duration of this action and any appeal

thereto, or until an Order is entered unsealing these documents. Thus, pursuant to Local

Rule 1.09(a), the Court will allow Plaintiff to file the motion to compel and corresponding

exhibits under seal. The Court will also require Plaintiff to file a minimally redacted

version of the motion to compel without exhibits on the public record.

       Accordingly, it is hereby ORDERED:

       1)     The Unopposed Motion for Leave to File Under Seal (Doc. 56) is

              GRANTED.

       2)     Within five (5) business days, Plaintiff shall deliver the unredacted

              documents to the Clerk’s Office in an envelope with the caption of the case

              and indicating the documents are to be filed under seal pursuant to this

              Order. Plaintiff shall provide a copy of this Order with the documents. Upon

              receipt by the Clerk of Court of the documents, the Clerk of Court shall file

              them under seal. If available, counsel shall provide a flash drive or disc

              containing the PDF of the documents for ease of filing by the Clerk’s Office.




                                           -2-
Case 2:19-cv-00535-JES-NPM Document 57 Filed 04/24/20 Page 3 of 3 PageID 546



      3)     These documents shall remain under seal for the duration of this action and

             any appeal thereto, or until an Order is entered unsealing these documents.

      4)     Plaintiff will file a minimally redacted version of the motion to compel without

             exhibits on the public record.

      DONE and ORDERED in Fort Myers, Florida on April 24, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           -3-
